                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           :(67(51 DIVISION

                                NO. &5)/

UNITED STATES OF AMERICA                  )
                                          )
                v.                        )             ORDER TO SEAL
                                          )
 0,&+$(/ $17+21< -21(6                    )


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that Docket Entry Number 

be filed under seal.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney’s Office.

                              6th day of 'HFHPEHU, 2019.
      IT IS SO ORDERED, this _____




                                                  __________________________________
                                                  /RXLVH )ODQDJDQ
                                                  United States District Judge




                                              1
